


110 HR 3786 IH: Servicemembers Telecom Contract Relief

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3786
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2007
			Ms. Zoe Lofgren of
			 California (for herself, Mr. Frank of
			 Massachusetts, Mr. Berry,
			 Mr. Gordon of Tennessee,
			 Mr. Spratt, and
			 Mr. Brady of Pennsylvania) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to allow
		  individuals called to military service to terminate telecommunications
		  contracts entered into before the individual receives notice of a permanent
		  change of station or deployment orders.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemembers Telecom Contract Relief
			 Act.
		2.Termination by
			 servicemembers of telecommunications contracts entered into before permanent
			 change of station of deployment orders
			(a)TerminationTitle
			 III of the Servicemembers Civil Relief Act (50 U.S.C. App. 531 et seq.) is
			 amended by adding at the end the following new section:
				
					309.Termination of
				telecommunications contracts
						(a)Termination by
				servicememberA person in military service who is party to a
				contract described in subsection (b) may, at the person’s option, terminate the
				contract at any time after—
							(1)the date of the
				entry of the person into military service; or
							(2)the date of the
				military orders of the person described in subsection (b)(2), as the case may
				be.
							(b)Covered
				contractsThis section applies to a telecommunications contract
				for cellular phone service, cable or satellite television service, or internet
				service if—
							(1)the contract is executed by or on behalf of
				a person who thereafter and during the term of the contract enters military
				service (or receives order to enter military service) under a call or order
				specifying a period of not less than 90 days (or who enters military service
				under a call or order specifying a period of 90 days or less and who, without a
				break in service, receives orders extending the period of military service to a
				period of not less than 90 days); or
							(2)the person enters into the contract while
				in military service and thereafter receives military orders for a permanent
				change of station outside of the continental United States, or to deploy with a
				military unit for a period of not less than 90 days, to a location that does
				not support continuation of the service under the contract.
							(c)Manner of
				termination
							(1)In
				generalTermination of a contract under subsection (a) is made by
				delivery by the person in military service of written notice of such
				termination, and a copy of the servicemember’s military orders, to the other
				party to the contract (or to that person’s grantee or agent).
							(2)Nature of
				noticeDelivery of notice under paragraph (1) may be
				accomplished—
								(A)by hand
				delivery;
								(B)by private business
				carrier; or
								(C)by placing the
				written notice in an envelope with sufficient postage and with return receipt
				requested, and addressed as designated by the party to be notified (or that
				party’s grantee or agent), and depositing the written notice in the United
				States mails.
								(d)Date of contract
				terminationTermination of a contract under subsection (a) is
				effective on the day on which the notice is delivered in accordance with
				subsection (c).
						(e)Arrearages and
				other obligations and liabilitiesContract amounts unpaid for the
				period preceding the effective date of the contract termination shall be paid
				on a prorated basis.
						(f)Relief to other
				partyUpon application by the other party to the contract to a
				court before the termination date provided in the written notice, relief
				granted by this section to a person in military service may be modified as
				justice and equity require.
						(g)Penalties
							(1)MisdemeanorAny person who knowingly seizes, holds, or
				detains the personal effects, security deposit, or other property of a person
				in military service (or of a dependent of a person in military service) who
				lawfully terminates a contract covered by this section, or who knowingly
				interferes with the removal of such property from premises covered by such
				contract, for the purpose of subjecting or attempting to subject any of such
				property to a claim for contract payments accruing subsequent to the date of
				termination of such lease, or attempts to do so, shall be fined as provided in
				title 18, United States Code, or imprisoned for not more than one year, or
				both.
							(2)PreservationThe
				remedy and rights provided under this section are in addition to and do not
				preclude any remedy for wrongful conversion otherwise available under law to
				the person claiming relief under this section, including any award for
				consequential or punitive
				damages.
							.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 relating to section 308 the following new item:
				
					
						Sec. 309. Termination of
				telecommunications
				contracts.
					
					.
			
